w

ww wo NO HN WN HN hb Hh HKD Re Ree we me me ie ee eH
oO ~s DO OH FP WD NYO YK DBD OO CoO I HDB A BP WH HPO KF OC

0 ON DWF WY

wo

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, NO. 19-61534MJ-001
Plaintiff, ORDER OF DETENTION PENDING
TRIAL
Vv.

Velasquez Velasco-Francisco, -

Defendant.

 

 

 

 

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been
held. Defendant was present and was represented by counsel. I conclude by a
preponderance of the evidence the defendant is a serious flight risk and order the detention
of the defendant pending trial in this case.

Ok

O

OO &

O.0

FINDINGS OF FACT

‘J find by a preponderance of the evidence that:

The defendant is not a citizen of the United States or lawfully admitted for permanent
residence.

The defendant, at the time of the charged offense, was in the United States illegally.

The defendant has no significant contacts in the United States or in the District of .
Arizona.

The defendant has no resources in the United States from which he/she might make a
bond reasonably calculated to assure his/her future appearance. —

The defendant has a prior criminal history.

The defendant lives/works in Mexico.

The defendant is an amnesty applicant but has no substantial ties in Arizona or in the
United States and has substantial family ties to Mexico.

There is a record of prior failure to appear in court as ordered.

The defendant attempted to evade law enforcement contact by fleeing from law
enforcement.

 
a

Co oN DN Bw WD

bdo No NO NO WN WD N NM dO — — me SS — — — ee —
ont NN MW FF WN KF OO eH DH FP WH NY KF &

—

 

 

| CL) The defendant is facing a maximum of years imprisonment. .

The Court incorporates by reference the material findings of the Pretrial Services
Agency which were reviewed by the Court ¢ at the time of the hearing i in this matter, T, except
as noted in the record.

CONCLUSIONS OF LAW

3. There is a serious risk that the defendant will flee.
4. No condition or combination of conditions will reasonably assure the appearance of
the defendant as required.

DIRECTIONS REGARDING DETENTION .

The defendant is committed to the custody of the Attorney General or his/her

-designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending.
appeal. The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney
for the Government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for the purpose of an appearance in connection with
a court proceeding. .

APPEALS AND THIRD PARTY RELEASE

IT IS ORDERED that should an appeal of this detention order be filed with the .
District Court, it is counsel's responsibility to deliver a copy of, the motion for
review/reconsideration to Pretrial Services at least one day prior to the hearing set before
the District Court.

IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing
before the District Court to allow Pretrial Services an | opportunity to interview and
investigate the potential third party custodian. —

DATE: 6/5/2019

Honorable Bruce G. Macdonald
United States Magistrate Judge

 

 
